UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-2676



CHARLES E. TERRY, JR.,

                                              Plaintiff - Appellant,

          versus


FAIRFAX OPPORTUNITIES UNLIMITED, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-97-324-A)


Submitted:   June 18, 1998                    Decided:   July 2, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles E. Terry, Jr., Appellant Pro Se. Christine Hope Perdue,
Elizabeth Childers Smith, HUNTON & WILLIAMS, McLean, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles E. Terry, Jr., appeals the district court’s order

granting the Defendant’s motion for summary judgment in his employ-

ment discrimination suit. We have reviewed the record and the dis-

trict court’s opinions and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Terry v. Fairfax

Opportunities Unlimited, Inc., No. CA-97-324-A (E.D. Va. Oct. 31,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2